*783ORDER
PER CURIAM.
On consideration of the affidavit of Michael M. Hadeed, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 25th day of August, 2011,
ORDERED that the said Michael M. Hadeed is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from March 11, 2010, the date respondent filed an affidavit fully complying with the requirements of D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s conviction and guilty plea in the United States District Court for the Eastern District of Virginia is hereby dismissed as moot. Consideration of the circumstances of respondent’s conviction can be taken into account at such time, if any, as respondent seeks readmission to the Bar.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of provisions of Rule XI, §§14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.